Exhibit 10.1



CUSTOMER AGREEMENT

 

This futures customer agreement, together with all supporting documents and
agreements (the “Agreement”), sets forth the terms and conditions under which E
D & F Man Capital Markets Inc. (“MCM”) will open and maintain one or more
accounts (collectively, the “Account”) on behalf of the undersigned (“Customer”)
in connection with the purchase and sale of commodities, including cash
commodities, commodity futures, security futures, options, and forward contracts
thereon, and interests therein (including, but not limited to,
exchange-for-physical (“EFP”), exchange-for-swap (“EFS”), exchange-for-options
(“EFO”), and exchange-for-risk (“EFR”) transactions), securities, foreign
futures and options, and foreign currencies (collectively, “Contracts”) with
Customer.

 

If this Account has been introduced to MCM, all references to MCM in this
Agreement shall include Customer’s introducing broker, and Customer’s
introducing broker shall enjoy all benefits and rights appointed to it.

 

This Agreement governs all accounts for the purchase and sale of Contracts that
Customer maintains with MCM, whether such accounts are currently open, are
established hereby or are established in the future. In consideration of MCM
accepting and maintaining the Account for Customer, the Customer agrees to all
the terms, provisions and obligations in this Agreement.

 

1.     JOINT ACCOUNTS. If the Account is a joint Account, each Account holder
has full authority to act on behalf of the Account and Customer authorizes MCM
to follow the instructions of any Account holder as if such person were the sole
Account holder. All obligations arising hereunder are joint and several and may
be enforced by MCM against any or all Account holders. Notwithstanding the
foregoing, MCM may require joint action by all Account holders with respect to
any matter concerning the Accounts, including the giving or cancellation of
orders, and the withdrawal of monies, securities, or other property. In the
event of the death of either or any of the joint Account holders, the surviving
joint Account holder(s) shall immediately give MCM written notice thereof, and
MCM may, before or after receiving such notice, take such action, require such
papers and inheritance or estate tax waivers, retain such portion of and/or
restrict transactions in the Accounts as MCM may deem advisable. The surviving
joint Account holder(s) and the estate of the deceased joint Account holder
shall be jointly and severally liable to MCM for any net debit balance or loss
in the Accounts in any way resulting from transactions initiated prior to the
receipt by MCM of the written notice of the death or incurred in the liquidation
of the Accounts or the adjustment of the interests of the respective parties.
MCM will assume that Customers are holding the Account as joint tenants with
rights of survivorship. If Customer intends to hold the Account as
Tenants-in-Common please notify MCM immediately.

 

2.     APPLICABLE LAW. Each Account and each transaction shall be subject to the
terms and conditions of this Agreement, and all applicable laws, rules and
regulations of all federal, state, regulatory, self-regulatory agencies and
exchanges and clearing houses having jurisdiction over Customer, MCM and any
transaction (“Applicable Law”). This paragraph is solely for MCM’s protection
and failure to comply with any such Applicable Law, rule or regulation shall not
constitute a breach of this Agreement, shall not create any private right of
action against MCM, and shall not relieve Customer of any obligations under this
Agreement. MCM shall not be liable to Customer as a result of any action by MCM,
its officers, directors, employees or agents to comply with Applicable Law.

 

3.     CUSTOMER AUTHORIZATION. Customer authorizes MCM to purchase and sell for
Customer’s Account in accordance with Customer’s oral or written instructions or
those of any party authorized to enter orders on Customer’s behalf. Unless
Customer provides MCM with specific instructions, MCM will use its sole and
absolute discretion to select the market in which to place Customer’s orders.
Customer hereby waives any and all defenses that any such instruction was not in
writing as may be required by the statute of frauds or any similar law, rule or
regulation.

 

4.     MARGINS. Customer shall maintain appropriate initial and variation
margin, collateral and option premiums, without demand from MCM. Margin
requirements established by MCM for Customer’s Account may change at any time at
MCM’s sole and absolute discretion. Margins requirements may exceed any amount
that may be required by an exchange, contract market, clearing organization,
Applicable Law or any such amount charged to or imposed on any other customer
(“Exchange Margin”). Customer also shall deposit additional margin as required,
and demanded by MCM, and shall immediately meet all margin calls in such manner
as MCM shall designate in its sole and absolute discretion. If additional margin
is required by MCM, such margin shall be no more than two times the Exchange
Margin requirements. No previous margin shall establish any precedent nor shall
MCM be bound by any previous margin requirement.

1

 



MCM shall not be liable to Customer for the loss of any property belonging to
Customer which is the direct or indirect result of the bankruptcy, insolvency,
liquidation, receivership, custodianship, or assignment for the benefit of
creditors of any bank, trust company, custodian, other clearing broker, clearing
organization, or similar entity holding Customer’s Collateral. All margin
deposits shall be made by wire transfer of immediately available funds or in
such other form acceptable to MCM, and Customer agrees to provide MCM with any
information MCM may require for immediate confirmation of wire transfers.
Subject to CFTC regulations, MCM may receive and retain for its own interest,
increment, profit, gain or benefit directly or indirectly accruing from any of
the property MCM receives from Customer.

 

5.     SECURITY INTEREST AND LIEN. (a) As security for the payment of all of
Customer’s obligations and liabilities to MCM, MCM shall have a first lien and
security interest in all present and future property, financial assets,
documents of title in which Customer has an interest (either individually,
jointly with others or as guarantor of the account of another customer) held by
or through MCM for any purpose including, but not limited to, all Contracts,
margin, collateral, performance bond, premium, funds, securities, currencies,
credit balances, foreign exchange contracts, warehouse receipts, commercial
paper, monies, any other property, and all rights Customer may have against MCM
(collectively, “Collateral”). Customer has not granted, and will not grant or
permit to exist, a security interest in or lien on any Collateral (other than
the security interest granted to MCM hereunder) to any other party without MCM’s
prior written consent, with the exception that Customer understands Collateral
may be pledged to any exchange or clearing organization on Customer’s behalf. In
addition, in order to satisfy any outstanding liabilities or obligations
Customer may have to MCM including, without limitation, any margin call, MCM
may, at any time and without prior notice to Customer, sell, purchase, use,
apply or transfer any of such Collateral interchangeably (including cash and
fully paid securities). MCM is hereby authorized upon default by Customer for
the payment of performance when due of any Customer liability to (i) sell and/or
(ii) purchase and apply any Customer liabilities to the payment of the purchase
price of, any and all Collateral without notice to Customer or any other person,
except as required by non-waivable requirements of any Applicable Law. Customer
irrevocable appoints MCM as its attorney-in-fact with the power of substitution
to take any actions and execute any documents for the perfection or registration
of or for enforcement of, such lien and security interest.

 

(b) Subject to the limitations under Applicable Law, Customer hereby agrees that
MCM is specifically authorized, from time to time and without notice to
Customer, pledge, re-pledge, hypothecate, rehypothecate, loan or invest the
Collateral to MCM or others, separately or with any other property of Customer
or other customers (including, but not limited to commodities, warehouse
receipts or other negotiable documents or instruments). Subject to the
requirements under Applicable Law with respect to investment of customer
property, MCM shall not be required to retain in its possession for delivery an
identical amount of, or to pay interest or to account to Customer for any
profits, income, interest or benefits on or derived from, such property but may
deliver other property of like or equivalent kind or amount.

 

(c) Customer agrees that all properties and assets and any rights to the
foregoing now or hereafter credited to or held by MCM for the Account (other
than commodity contracts) shall be treated as “financial assets” for purposes of
the Uniform Commercial Code.

 

6.     CUSTOMER ACKNOWLEDGEMENTS. Customer acknowledges and agrees that:

 

(a) MCM may provide general market commentary to Customer or information
incidental to the operation of any of Customer’s Accounts or the nature of any
of the Contracts provided by MCM is solely incidental to the conduct of its
business as an FCM. MCM makes no representation as to the accuracy,
completeness, or reliability of any such information or have any obligation to
update any market recommendations or information.

 

(b) MCM, its directors, officers, and employees may take, hold, or liquidate
positions in, or provide such information to other customers with respect to,
Contracts that are the subject of such information furnished by MCM to Customer,
and such other positions and/or information may be inconsistent with the
positions held by Customer or information given to Customer.

 

(c) Customer is exercising its own judgment and making its own decisions for
each of the transactions pursuant to this Agreement, and each of the investment
decisions is Customer’s sole responsibility. Customer understands that it is
bound to the actual executions of transactions on the exchanges and understands
that all reports of execution price quotations and other market information are
subject to change and errors as well as delays in reporting. Customer agrees
that it relies on such information at its own risk.

 

(d) MCM has no financial or other obligation as principal to Customer under the
term of this Agreement in connection with any transaction or Contract executed,
cleared or carried by MCM for customer.

 

(e) If Customer trades on a non-U.S. exchange or clears at a non-U.S. clearing
organization the protections afforded to Customer’s Collateral may not be
identical to those afforded by U.S. law.

 

(f) MCM is acting solely as Customer’s broker in accordance with the terms of
this Agreement, and is not acting as fiduciary, commodity trading advisor,
investment advisor, commodity pool operator or otherwise exercising discretion
with respect to Customer, any Contract or the Account.

2

 



(g) MCM shall have no responsibility for compliance with any law, rule or
regulation governing the conduct of any fiduciary or advisor appointed by
Customer (including but not limited to allocation rules) or for compliance by
Customer with any law, rule or regulation governing or affecting any trading by
Customer.

 

(h) Trading in Contracts is speculative, involves a high degree of risk and is
suitable only for persons who can assume the risk of loss in excess of their
margin deposits. Customer recognizes that guarantees of profit or freedom from
loss are impossible to offer with respect to Contracts and Customer agrees that
it has not received any such guarantees from MCM or any of its directors,
officers, employees or agents and has not entered into this Agreement in
reliance on any such statement.

 

(I) If Customer trades on the London Metals Exchange (“LME”), Customer
understands that this market is a principal to principal market and therefore,
any LME client registered contracts can only be issued by the LME member. MCM
carries a customer omnibus account to execute LME transactions. Although
Customer’s account is held on the books of MCM, Customer has a direct
relationship with E D & F Man Holdings Limited solely for issuing LME principal
contracts to Customer and reporting Customer’s registered client contracts to
LME. All LME contracts will be shown in Customer’s MCM account statements as
futures or option on futures and shall be deemed a Contract executed on an
exchange for the purposes of this Agreement. Customer has read and understands
the Guide to the Structure and Market Terminology of the LME disclosure
statement set forth in the Futures Risk Disclosure Booklet.

  

7.     RIGHT TO LIQUIDATE ACCOUNT. MCM shall have the right to liquidate
Customer’s positions in the event:

 

(a) of the death or judicial declaration of incompetency of Customer;

 

(b) a case of bankruptcy is commenced or if a proceeding under any insolvency or
other law for the protection of creditors or for the appointment of a receiver,
liquidator, trustee, conservator, custodian or similar officer is filed by or
against Customer or any affiliate of Customer, or if Customer or any affiliate
of Customer makes or proposes to make any arrangement or composition for the
benefit of its creditors, or if Customer, or any affiliate, or any or all of its
property is subject to any agreement, order, judgment, or decree providing for
Customer’s dissolution, winding-up, liquidation, merger, consolidation,
reorganization, or for the appointment of a receiver, liquidator, trustee,
conservator, custodian or similar officer of Customer, such affiliate or such
property;

 

(c) the filing of an attachment against any of the Customer’s accounts carried
by MCM;

 

(d) Customer violates, breaches, repudiates, defaults or fails to perform on a
timely basis any term, condition or obligation to be performed under this
Agreement or any other agreement with MCM;

 

(e) when directed or required by any organization of which Customer is a member
of an exchange, regulatory or self-regulatory organization having jurisdiction
over MCM or the Account;

 

(f) MCM’s determination that the Collateral deposited to protect the Account is
inadequate, regardless of current market quotations, to secure the Account or
there is insufficient margin as determined by MCM in its sole and absolute
discretion;

 

(g) Customer’s failure to deposit sufficient funds to pay for the commodities
and/or to satisfy any demand for initial and/or maintenance margin is the result
of an administrative error, such failure to pay or deliver shall not be
considered an event for purposes of this Section 7 if such failure is cured
within one (1) business day;

 

(h) any other circumstances or developments that MCM deems to require action
necessary for MCM’s protection.

 

If any of the events described in sections (a) – (h) herein occur, MCM is
authorized, in its sole and absolute discretion, to take one or more or any
portion of the following actions: (i) satisfy any obligation Customer may have
to MCM, either directly or by way of guaranty or suretyship, out of any of
Customer’s funds or property in MCM’s custody or control; (ii) buy or sell any
or all futures Contracts, commodities, or securities held or carried as a short
or long position for Customer; and (iii) cancel any or all outstanding orders,
Contracts, or any other commitments made on behalf of Customer. Any such action
may be taken without demand for margin or additional margin, without prior
notice of sale or purchase or other notice or advertisement to Customer, his
personal representatives, heirs, executors, administrators, legatees, or
assigns, and regardless of whether the ownership interest shall be solely
Customer’s or held jointly with others.

3

 



Any sales or purchases hereunder may be made according to sole and absolute
discretion on any exchange or other market where such business is then usually
transacted or at public auction or at private sale, and MCM may purchase the
whole or any part thereof free from any right of redemption. It is understood
that, in all cases, a prior demand, call, or notice of the time and place of a
sale or purchase shall not be considered a waiver of MCM’s right to sell or buy
without demand or notice as herein provided. Customer at all times shall be
liable for the payment of any debit balance upon demand by MCM, and shall be
liable for any deficiency remaining in Customer’s Account in the event of the
liquidation thereof in whole or in part by MCM or by Customer. In addition, MCM
shall have the right to set off and apply any amount owing from MCM to Customer
against any indebtedness in Customer’s Account, whether matured or unmatured.

 

8.        FEES, PAYMENTS AND CHARGES. Customer agrees to pay MCM immediately:
(a) commissions, fees, and service charges as are in effect from time to time
together with all applicable regulatory or self-regulatory organization and
exchange fees and charges, (b) the amount of any deficit balance, margin
obligation or any other liability that may result from transactions executed for
the Account, (c) interest on any such deficit balance or liability at the
prevailing rate charged by MCM at the time such deficit balance or liability
arises, (d) MCM’s reasonable attorney fees and costs (a) incurred in collecting
amounts due under this Agreement, or (ii) arising as a result of, or related to,
transactions effected or contemplated under this Agreement; (d) any taxes (other
than taxes on MCM’s income) that MCM may be required to pay on any transaction
or other property held in the Account; and (e) any other amounts that may be due
to MCM.

 

Customer shall be responsible for disclosing and updating the beneficial owners
of its Account(s), including for reporting positions and the Foreign Account Tax
Compliance Act (FATCA) purposes.

 

If Customer has notified MCM that it is a member of an exchange and receives
exchange or clearing organization fee discounts or rebates as an exchange member
(as set forth in the account application), Customer understands that MCM has a
limited window in which to challenge the exchange or clearing organization on
the accuracy of such fees, and as such Customer agrees that it will confirm the
accuracy of all exchange fees charged to Customer, or rebates received by
Customer, within 30 business days. Customer must notify MCM immediately if it is
no longer a member of any exchange. Failure to notify MCM may result in
additional fees being charged.

 

Customer understands that MCM may act as principal in certain transactions with
it, including, but not limited to, cash market transactions, forward contracts,
or ESP., EFS, EFO, or EFR transactions. MCM may pay fees and commissions charged
to Customer’s Accounts to third parties that have introduced any of Customer’s
Accounts to MCM or serviced any of Customer’s Accounts and MCM may do so without
further notice to Customer. All such charges or fees shall be paid by Customer
as they are incurred and Customer hereby authorizes MCM to withdraw the amount
of any such charges and fees from the Account.

 

9.     TRANSFER ARRANGEMENTS. Customer authorizes MCM to transfer funds,
securities, or other property to, between, or among any of Customer’s futures
accounts and any other accounts, including but not limited to transfers between
segregated and secured origin accounts, held by MCM or an affiliate of MCM, when
in MCM’s sole and absolute discretion a transfer of any excess funds in such
accounts may be necessary to satisfy margin calls or to satisfy or reduce any
debit balances or deficit in any such account. MCM may confirm any such transfer
to Customer in writing, and such confirmation shall be deemed reasonable notice.
All such transfers shall be made in compliance with the CEA and the applicable
regulations promulgated thereunder.

 

10.   STATEMENTS AND CONFIRMATIONS. Confirmations of trades and any other
similar notices, including but not limited to purchase and sale statements,
furnished to Customer shall be conclusive and binding unless Customer or
Customer’s agent notifies MCM to the contrary, (i) where a report or notice is
made orally, at the time received by Customer, or (ii) where a report or notice
is made in writing, prior to the opening of trading on the next business day
following receipt of the report. If Customer has not received a written
confirmation that a Contract has been executed within three business days after
Customer has placed an order with MCM to effect such transaction, and has been
informed or believes that such order has been or should have been executed, then
Customer shall immediately notify MCM. Absent such notice, Customer conclusively
shall be deemed estopped from objecting and to have waived any such objection to
the failure to execute, or cause to be executed such transaction.

 

11.   INDEMNIFICATION; COSTS OF COLLECTION. Customer agrees to indemnify and
hold harmless MCM and its affiliates, respective shareholders, directors,
officers, employees, and agents from and against any liability, damage, loss,
cost, or expense (including, without limitation, legal fees and expenses,
amounts paid in settlement of any claims, interest, and any fines or penalties
imposed by any court, exchange, self-regulatory organization or governmental
agency) incurred as a result of (i) Customer’s violation of any of Customer’s
representations, agreements, or obligations under this Agreement or (ii)
Customer’s failure to timely deliver any security, commodity or other property
previously sold by MCM on Customer’s behalf.

4

 



12.   LIMITATION OF LIABILITY. MCM is responsible for complying with all legal
proceedings, citations, attachments, arbitral or judicial orders, demands or
requests issued by any government, court or regulator related to the Account of
Customer with MCM and MCM shall not be liable to Customer for obeying any such
orders, demands, requests, including any order which has the effect of
restricting activity in, or withdrawals from, the Account of Customer or that
may require MCM to disclose information regarding Customer or the Account of the
Customer.

 

Customer shall have no claim against MCM arising in contract, negligence, tort,
strict liability, breach of fiduciary obligations or otherwise, for any loss,
damage, liability, cost, charge, expense, penalty, fine, or tax caused directly
or indirectly by: (a) any order transmitted by fax, email, instant messaging or
other medium for execution which is accepted on a “not held” basis, nor shall
MCM be held liable for any failure regarding proper execution unless it is due
to MCM’s fraudulent activity; (b) any Applicable Law, or any order of any court,
governmental agency, exchange, regulatory or self-regulatory organization; (c)
suspension or termination of trading; (d) restrictions, exchange or market halts
or rulings, acts of terrorism, riot, sovereign conduct or other acts of state,
war or civil or labor disturbance; (e) any delays or inaccuracies in the
transmission or reporting of orders or other information due to a breakdown or
failure of any communication, settlement, computer, exchange, clearing
organization or account system, transmission or communication facilities for any
reason; (f) bankruptcy, insolvency, failure or delay for any reason of any
broker, bank, depository, , or custodian to fulfill its obligations or to pay in
full any amounts owed to MCM or to Customer; (g) failure or delay by any entity
which, consistent with Applicable Law, is holding customer segregated
Collateral, to pay or deliver same to us; or (h) any other causes beyond our
control, it being understood that MCM shall be excused from performance of its
obligations in such case for such period of time as is reasonable necessary
after such occurrence to remedy the effects therefrom.

 

In executing transactions on behalf of Customer, MCM may use floor brokers (who
may or may not be its employees or agents),and MCM will not be responsible to
Customer for negligence or misconduct of an independent floor broker. MCM shall
not be liable to Customer for any losses, costs, expenses, or other damages
sustained by Customer in the event of any failure or delay by any, bank, or
other depository institution where any of Customer’s Collateral is maintained,
or a failure or delay by any member, bank, or agent of any of the foregoing to
enforce its rules, to fulfill its obligations or to make any payment, for any
reason whatsoever. Customer waives any claim, cause of action or right as
against MCM, its directors, officers, employees, or agents that may arise or
occur as a result thereof. In no event will MCM be liable to Customer for any
consequential, incidental, or special damages under or relating to this
Agreement. MCM will not be responsible to Customer in the event of error,
failure, negligence, or misconduct on the part of any intermediary, trading
advisor, or other person acting on Customer’s behalf and, without limitation.
MCM has no obligation to investigate the facts surrounding any transaction in
Customer’s account which is introduced by such intermediary, trading advisor, or
other person. In addition to any other agreement to indemnify MCM or any other
party set forth in this Agreement or in any other agreement, Customer agrees to
indemnify MCM and hold MCM harmless from and against any and all liabilities,
penalties, losses, and expenses, including legal expenses and reasonable
attorneys’ fees, incurred by MCM as a result of any error, failure, negligence,
or misconduct on the part of any such intermediary, trading advisor, or other
person acting on Customer’s behalf. MCM shall only be liable for actions or
inactions by it which amounts to willful misconduct.

 

13.   TELEPHONE CONVERSATIONS. Customer understands that MCM may, and with
respect to certain personnel may be obligated to, electronically monitor and/or
record (with or without tone warning devices) by any available means, any or all
telephone conversations between Customer and MCM. Customer understands that MCM
may keep or erase any recordings in accordance with its internal retention
policies and Applicable Law. Customer agrees and consents to waive any right
that it may have to object to the admissibility into evidence of such recordings
in any legal proceeding between Customer and MCM or in any other proceeding to
which MCM is a party or in which MCM’s records are subpoenaed. Customer
understands that if it is required in Customer’s state or country of
organization to obtain its employer’s consent to be recorded, Customer will do
so via its normal processes and procedures.

 

14.   DELIVERY INSTRUCTIONS. (a) Customer understands that it has certain
reporting obligations pursuant to the CFTC rules. Customer acknowledges that the
making or accepting of delivery pursuant to a Contract may involve a higher
degree of risk than liquidating a position by offset. MCM has no control over
and makes no warranty with respect to grade, quality or tolerances of any
commodity delivered in fulfillment of a Contract. Customer understands that
unless the Contract specifications state otherwise every Contract contemplates
delivery and Customer shall promptly advise MCM if Customer intends to make or
take delivery.

 

(b) Customer must give MCM liquidating instructions on open positions maturing
in a current delivery month at least five business days prior to the first
notice day in the case of long positions and, in the case of short positions, at
least five business days prior to the last trading day. Alternatively, Customer
must provide sufficient funds to take delivery or the necessary delivery
documents must be delivered to MCM within the same periods described above. If
MCM receives neither liquidating instructions, sufficient funds nor delivery
documents, MCM, without notice, may either liquidate Customer’s position or make
or receive delivery on Customer’s behalf upon such terms and by such methods
which MCM deems reasonable.

5

 



(c) Customer shall pay MCM for any cost, loss, and damage from the foregoing
(including consequential damages, penalties, and fines) which MCM may be
required to incur or which MCM may sustain from its inability to borrow or buy
any such property. If Customer takes delivery, where necessary, Customer shall
be responsible for providing insurance coverage for any deliveries made or
accepted by it. MCM does not provide any insurance coverage. If Customer does
not provide insurance coverage, Customer agrees to bear the risk of loss.

 

15.   OPTIONS. (a) MCM shall not have any obligation to exercise any long option
contract unless Customer has furnished MCM with timely exercise instructions and
sufficient initial margin with respect to each underlying contract. Customer
understands that some exchanges and clearing houses have established cut off
times for the tender of option exercise instructions and that an option will
become worthless if instructions are not delivered before such expiration time.
Customer also understands that certain exchanges and clearing houses
automatically exercise some “in-the-money” options unless instructed otherwise.
Customer acknowledges full responsibility for taking action either to exercise
or to prevent the automatic exercise of an option contract, including without
limitation, any action to exercise an option prior to its expiration date or to
prevent its automatic exercise, except upon Customer’s express instructions.
Customer further understands that MCM may establish cut off times which may be
different from the times established by exchanges or clearing houses.

 

(b) Customer understands that all short option positions are subject to
assignment at any time, including positions established on the same day that
exercise are assigned, and that assignment notices are allocated among MCM’s
futures customers’ short options positions which are subject to assignment.
Customer understands that MCM may not be able to notify Customer that a position
was exercised prior to the opening of the next trading session, although MCM
will undertake reasonable efforts to do so.

 

16.   POSITION LIMITS. (a) Customer agrees that MCM, in its discretion, may from
time to time establish trading limits for Customer’s Account and may limit the
number of open positions (net or gross) which Customer may execute, clear and/or
carry with or acquire through the Account. Customer agrees (i) not to make any
trade which would have the effect of exceeding such limits, (ii) that MCM may,
at any time in its sole discretion, require Customer to reduce open positions
and (iii) that MCM may, at any time in its sole discretion, refuse to accept
orders to establish new positions. MCM may impose and enforce such limits,
reduction or refusal whether or not they are required by Applicable Law,
regulations or rules.

 

(b) Customer shall comply with all position limits established by any regulatory
or self-regulatory organization or any exchange. In addition, Customer agrees to
notify MCM promptly if Customer is required to file position reports with any
regulatory or self-regulatory organization or with any exchange and agrees to
provide MCM with copies of such report.

 

(c) MCM expressly disclaims any liability for Customer’s losses related to
Customer’s exceeding any trading limit applicable to the Account. Customer
acknowledges and agrees that MCM has no obligation to monitor Customer’s trading
for compliance with trading limits other than as required by applicable laws and
regulations.

 

17.   WAIVER AND ASSIGNMENT. (a) Neither MCM’s failure to insist at any time
upon strict compliance with this Agreement or with any of the terms hereof nor
any continued course of such conduct on MCM’s part shall constitute or be
considered a waiver by MCM of any of its rights or privileges hereunder.

 

(b) This Agreement shall be binding upon, the parties hereto and will inure to
the benefit of, the parties to this agreement and their permitted successors and
assigns, and supersedes any prior agreements between the parties with respect to
the subject matter hereof. MCM may, in accordance with CFTC Regulation 1.65,
assign this Agreement and transfer the Account to another duly registered
futures commission merchant upon notice to Customer and a reasonable time to
object. Any assignment of Customer’s rights and obligations hereunder or
interest in any Collateral held by or through MCM without obtaining the prior
written consent of an authorized representative of MCM shall be null and void
and of no force or effect.

6

 



18.   NOTICES. Customer consents to the electronic delivery of reports, notices
and confirmations and other statements via electronic mail, secure file
transfer, or other electronic means as selected by Customer. Customer may revoke
its consent at any time upon reasonable written notice to MCM. MCM shall
transmit all communications to Customer at the address, electronic mail address,
website, facsimile number, or by secure file transfer protocol provided by
Customer during the account opening process or to such other address that
Customer provides. Customer agrees that notice and other communications may be
provided verbally to Customer at the telephone number of Customer as set forth
in the accompanying Application. Notices or other communications, including
margin calls, delivered or mailed, including by facsimile or electronic
transmission, to the address provided by Customer, shall, until MCM has received
notice in writing of a different address, be deemed to have been personally
delivered to Customer as of the date and time of transmission. Notices or other
communications shall be provided to MCM in writing at the address or electronic
address set forth below:

 

E D & F Man Capital Markets Inc.

425 S. Financial Place

Suite 1850

Chicago, IL 60605

ATTN: Compliance Department

 

Email: us-compliance@edfmancapital.com

 

All payments and deliveries to MCM shall be made as instructed by MCM from time
to time and shall be deemed received only when actually received by MCM. 

 

19.   USA PATRIOT ACT COMPLIANCE. Customer agrees that it shall not at any time,
in connection with the establishment or use of any account maintained with MCM,
engage in transactions involving, on behalf of or benefiting any government or
country that is the subject of sanctions administered by the United States
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”). Customer
further agrees that it will not engage in transactions involving, on behalf of
or benefiting any person (individual or entity), designated on OFAC’s List of
Specially Designated Nationals and Blocked Persons by the Office of Foreign
Assets Control.

 

20.   RESTRICTIONS. Customer understands that MCM may decline to accept any
order transmitted or attempted to be transmitted to MCM for any reason. Customer
acknowledges that MCM may, from time to time, place an Account in which there is
no trading on inactive status and Customer agrees to provide whatever
information MCM may require upon Customer’s request to reactivate any such
inactive Account.

 

Customer also acknowledges and agrees that MCM may limit the number of
transactions and positions that MCM execute, exercise, clear and/or carry for
Customer, either pursuant to a limitation imposed by Applicable Law (for
example, an options position or exercise limit imposed by self-regulatory agency
or a trading facility) or by MCM in its sole and absolute discretion), and
Customer undertakes and agree not to violate, either alone or in concert with
others, any such limitation, whether established by MCM or pursuant to
Applicable Law. Customer understands and agrees that MCM may apply different
limits to different customers and that MCM is in no way obligated to apply to
Customer or to Customer’s Accounts the same limits that MCM may apply to any
other customer, except where required under Applicable Law. Customer agrees that
MCM shall be under no obligation whatsoever to enter into any other agreement
with Customer.

 

21.   CREDIT INFORMATION AND INVESTIGATION. Customer authorizes MCM or its
agent, to contact banks, financial institutions and credit agencies as MCM deems
appropriate to verify information provided by Customer. Customer further
authorizes MCM to conduct, or cause to be conducted, an investigation into
Customer’s background, including obtaining reports concerning Customer’s
identity, credit standing, and business conduct. Such information gathered will
be handled in accordance with MCM’s policies and procedures governing the
protection of customer privacy.

 

22.   LEGALLY BINDING. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns, and supersedes any prior agreements
between the parties with respect to the subject matter hereof.

 

23.   AMENDMENT. Customer agrees that MCM may modify the terms of this Agreement
at any time upon notice to Customer to comply with Applicable Law, including
notice by electronic means, if Customer trades through MCM electronically or has
agreed to receive confirmations and statements from MCM electronically. If
Customer fails to object and continues to trade through MCM, Customer signifies
acceptance of the terms of such communication. If Customer does not accept the
terms of such communication, Customer must notify MCM of its objection in
writing as provided in Section 18 above (including by electronic means, if
applicable) within 10 business days. Customer and MCM will act reasonably and in
good faith to reach an agreement that addresses the legal requirement that MCM’s
amendment is intended to address. Otherwise, this Agreement may not be waived or
modified absent a written instrument signed by an authorized representative of
MCM and Customer. No oral agreements or instructions purporting to amend this
Agreement will be recognized or enforceable.

7

 



24.   SEVERABILITY. If any provision hereof is or should become or be deemed to
be inconsistent with any present or future law, rule, or regulation of any
court, arbitral body, exchange, self-regulatory organization or regulatory body
having jurisdiction over the parties or the subject matter of this Agreement,
such provision shall be deemed to be rescinded or modified in accordance with
any such law, rule, or regulation. In all other respects, this Agreement shall
continue to remain in full force and effect.

 

25.   ADDITIONAL RIGHTS AND REMEDIES. The rights and remedies granted herein to
MCM are in addition to any other rights and remedies provided to MCM in any
other agreement Customer may have with MCM, and Customer hereby appoint MCM as
its attorney-in-fact to take any action necessary to perfect ourselves with
respect to the security interest granted to MCM in this Agreement.

 

26.   AUTHORITY. Customer acknowledges it has authority to agree that:

 

(a) this Agreement has been duly authorized and executed by Customer, and that
Customer has full power and authority to trade the Contracts,

 

(b) any persons signing this Agreement has the requisite capacity, power, and
authority to execute, deliver, and perform the obligations under this Agreement,

 

(c) every other agreement Customer may have with MCM, including without
limitation, the granting of any security interest in any Collateral as
contemplated and defined herein and therein,

 

(d) it is duly organized and in good standing under the laws of the jurisdiction
in which it has been organized and in all jurisdictions where Customer is
qualified to do business or otherwise act, and

 

(e) Customer will provide MCM with any documentation or other written assurances
of its capacity, power, authority, or status as MCM may in its sole and absolute
discretion request at any time.

 

27.   ERISA DISCLOSURE. Unless otherwise explicitly disclosed to MCM, Customer
represent that it is not an employee benefit plan subject to the Employee
Retirement Security Act of 1974 (“ERISA”) (a “Plan”), nor does Customer
represent such a Plan. If Customer is or represent a Plan, Customer undertakes
and agrees that: (i) MCM is only providing services hereunder and that MCM is
not acting as a “fiduciary” as defined in Section 3(21) of ERISA, and any rules
or regulations promulgated thereunder; (ii) MCM has no discretionary authority
or control with respect to the purchase or sale of any Contracts; (iii) there is
no agreement, arrangement, or understanding between MCM and Customer, or any
party that Customer might represent, that MCM will provide any recommendations
or serve as the primary basis for any investment decisions that are made with
respect to your assets or those of any party that Customer represents; (iv) MCM
will not render individualized investment advice the particular needs of the
Plan; (v) MCM has no responsibility for the investment policies or strategies of
the Plan, or the overall diversification or prudence requirements applicable to
Plan investments; (vi) all decisions made on behalf of the Plan are solely
within the power and discretion of the Plan fiduciary directing the transaction;
(vii) transactions contemplated under this Agreements shall not give rise to any
nonexempt prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code of 1986, as amended; (viii) Customer
has full power and authority pursuant to any governing agreements and/or
otherwise to enter into this Agreement and to engage in any and all activities
contemplated by this Agreement; (ix) Customer will provide MCM with any
additional supporting documentation that MCM, in its sole and absolute
discretion, determine to be necessary or appropriate; and (x) Customer will
indemnify MCM for any liability which may be imposed on MCM including, but not
limited to, Section 409 of ERISA or any tax which may be assessed against MCM
under Section 4975 of the Code, or any other damage or expense which may be
suffered by MCM by reason of Customer being subject to the provisions of ERISA,
including all costs and expenses (including attorneys’ fees) incurred by MCM in
defending against the foregoing. The foregoing provision shall also apply to any
federal or state fiduciary law governing the investments of employee benefit
plans which is supplementary to, or in lieu of, the specific provisions of ERISA
referred to herein.

 

28.   DISCLOSURE OF FINANCIAL CONDITION. Customer agrees to provide MCM promptly
upon MCM’s request at any time, a copy of each of Customer’s most recent audited
or unaudited financial statements. Customer also agrees that if it is subject to
any financial reporting obligation to any exchange, regulatory or
self-regulatory organization, Customer will send to MCM at any time during the
term of this Agreement, promptly upon request, a copy of each such report that
is submitted to such exchange, regulatory or self-regulatory organization. In
addition, Customer agrees to provide MCM at any time during the term of this
Agreement, promptly upon request, with any other additional financial
information that MCM may reasonably request.

8

 



29.   CUSTOMER’S REPRESENTATIONS. Customer represents and agrees:

 

(a) that all information supplied by Customer in connection with the opening of
the Account is accurate and complete and that MCM is legally entitled to rely on
such information, and Customer agrees to report immediately to MCM any material
change in such information.

 

(b) Customer understands that all transactions effected for the Account is at
Customer’s risk, and that Customer is solely liable therefore under all
circumstances.

 

(c) Customer agrees to inform MCM immediately if it ceases to be willing or
financially able to sustain any and all losses.

 

(d) transactions entered into pursuant to this Agreement will not violate any
Applicable Law, judgment, order, or agreement to which Customer or Customer’s
property is subject or by which Customer or Customer’s property are bound;

 

(e) except as disclosed in writing to MCM, Customer is acting solely as
principal and not as agent for any other party and no other person or entity has
any interest in the Account;

 

(f) neither Customer nor any of its managing directors, officers, employees,
partners, managers and/or affiliates is an employee of any Exchange, of any
entity of which any Exchange owns a majority of the capital stock, or of any
entity which owns a majority of the capital stock of any Exchange, or is
employee of any futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator or investment advisor unless disclosed
in writing by Customer to MCM.

 

(g) Customer has reviewed the registration requirements and the rules of the
CEA, CFTC and the membership requirements of the NFA and Customer (and/or any
person acting on behalf of Customer) is either appropriately registered with the
CFTC and a member of the NFA or is not required to be registered with the CFTC
or a member of the NFA except as disclosed on the accompanying Account
Application or otherwise disclosed in writing to MCM. Customer is not a
commodity pool operator or is commodity trading advisors and has determined that
it and any person with trading authority or control over the Account is in
compliance with such requirements or has notified MCM in writing of an exemption
from registration.

 

(h) Absent a separate written agreement with Customer with respect to give-ups,
MCM, in its sole and absolute discretion, may, but shall not be obligated to,
accept from other brokers Contracts executed by such brokers for Customer and to
be given up to MCM for clearance or carrying in an Account. If MCM does accept
such Contracts, Customer authorizes MCM to pay and charge to Customer’s Account
any give-up or give-in fee that may be charged by any exchange or clearing house
or by an executing firm or broker whom Customer or its agent has authorized to
execute transactions for Customer’s Account.

 

(i) If Customer is executing orders directly through its own electronic order
routing system, Customer agrees to maintain all order routing and front end
audit trail data in accordance with Applicable Law (e.g., in the format required
by the exchange) for 5 years or any longer period as required by the exchange
where the Customer trades (e.g., TMX would be a 7 year holding period) and
provide it to MCM upon request. Customer understands that it may be required to
enter into additional documentation to store such data.

 

Customer shall promptly notify MCM in writing if any of the representations
contained herein become inaccurate, shall materially change or cease to be true
and correct in any material respect.

 

30.   CURRENCY EXCHANGE RISK; NON-U.S. FUNDS. Customer shall bear all risk and
cost in respect of the conversion of currencies incident to transactions
effected on behalf of you pursuant hereto. All margin deposits in connection
with any Contracts, and any debits or credits to Customer’s Account, shall be
stated in U.S. Dollars. By placing an order in a Contract settled in a
particular currency (the “Contract Currency”), Customer agrees to convert to the
Contract Currency funds sufficient to meet the applicable margin requirement.
Any conversions of currency shall be at a rate of exchange determined by MCM in
its sole and absolute discretion based on prevailing money market rates of
exchange for such currencies. In no event shall MCM be required to effect, or be
responsible for, the conversion of funds in anticipation of changes in
prevailing rates of exchange. Where applicable, Customer shall be deemed to have
authorized the holding of funds outside of the United States, a money center
country (as defined in CFTC Rule 1.49), or in a country other than the
currency’s country of origin.

9

 



31.   CFTC REGULATIONS. If Customer is a non-United States person, Customer
acknowledges that: (a) CFTC Regulation 15.05 designates MCM as the agent of
foreign brokers, customers of foreign brokers, and foreign traders for certain
purposes; and (b) CFTC Regulation 21.03 authorizes the CFTC to request, when
unusual market circumstances exist, certain Account information from MCM as well
as foreign brokers and traders. Customer agrees to provide such information
immediately upon such request.

 

32.   ONLINE SERVICES; ELECTRONIC ACCESS. (a) If MCM provides Customer with
access to online brokerage service facilities, Customer agrees to the terms of
the “Electronic Order Entry and Account Access Agreement,” provided under
separate cover, the terms and conditions of which are incorporated in this
Agreement as if set forth herein.

 

(b) Customer agrees to any posted terms of use, privacy statement, and service
agreement that may apply from time to time to such facilities as if the same
were set forth in this Agreement.

 

(c) MCM does not guarantee access to Customer’s Accounts at all times, nor
guarantee the receipt, acceptance, and entry of any order transmitted to MCM
electronically.

 

(d) Customer agrees that any market data or information provided to it will not
be broadcast, retransmitted, or commercially exploited, and Customer
acknowledges that exchanges and markets have a proprietary interest in this data
and information.

 

(e) Customer further agrees to pay all fees and charges associated with its use
of the electronic services, including, without limitation, those of any
third-party information providers offered through MCM.

 

33.   CONSENT TO CROSS TRANSACTIONS. This consent is being provided in order to
comply with exchange rules regarding cross trade procedures and the execution of
trades in which a floor broker or brokerage firm may be directly or indirectly
involved as a principal to a transaction on any exchange that, from time to
time, adopts rules requiring customer consent for these transactions. Customer
hereby consents that MCM, its agents, or floor brokers handling MCM orders, may,
without prior notice, execute Customer’s orders in which MCM, its directors,
officers, employees, agents, or the floor broker, may directly or indirectly,
become the buyer to Customer’s sell order or the seller to Customer’s buy order,
provided that such executions are made in accordance with exchange rules and any
applicable provisions of the Commodity Exchange Act or regulations of the
Commodity Futures Trading Commission. This consent shall be continuous and
remain in effect until revoked in writing by Customer.

 

34.   TERMINATION. This agreement and all authority granted herein shall
continue in force until written notice of termination is given by Customer or
MCM. Termination shall not relieve any party of any liability or obligation
incurred prior to such notice. Upon giving or receiving notice of termination,
Customer will promptly take all action necessary to liquidate or transfer all
open positions in the Account to another futures commission merchant. Customer
remains responsible for any open orders it fails to liquidate. In the event that
MCM terminates this Agreement, and no liquidation or transfer instruction from
Customer is received within 30 days, MCM reserves the right to liquidate all
positions, or transfer any assets however denominated and remaining in the
Account, at its sole discretion, (i) to a third party account that has been
identified based on prior instructions from Customer or (ii) directly to
Customer by check to the address on file for Customer.

 

If Customer has outstanding give-up debits owed to other brokers or has payment
obligations with respect to the transfer of Contracts to another futures
commission merchant or fees due to the Exchanges or otherwise owes MCM and other
amounts due hereunder at the time of the termination of this Agreement, MCM may
withhold or deduct from Customer’s Account the amount of such fees in order to
make such payments. Upon satisfaction by Customer of all obligations to MCM
arising from this Agreement, MCM shall transfer to the futures commission
merchant specified by Customer all Contracts, cash, securities and other
property, than held in any Account whereupon this Agreement will terminate.

 

35.   GOVERNING LAW; JURISDICTION AND VENUE; SERVICE OF PROCESS; LIMITATION ON
ACTIONS; WAIVER OF JURY TRIAL. The laws of the state of Illinois, without giving
effect to its principals of conflicts of law, govern all adversarial proceedings
arising out of this Agreement.

 

(a) All actions or proceedings with respect to any controversy arising out of or
related to this Agreement, shall be litigated only in courts whose situs is in
the State of Illinois. Each party hereby submits to the jurisdiction of the
United States District Court of the Northern District of Illinois, Eastern
Division. If Customer brings any arbitration (including, but not limited to, NFA
arbitration), administrative, or reparations proceedings against MCM, Customer
hereby authorize and direct such arbitrators, administrative law judges, or
judgment officers to hold any such proceedings in Chicago, Illinois. Customer
hereby waives any right to transfer or to change the venue of any litigation
Customer may bring against MCM, or to move that such litigation is brought in an
inconvenient forum or that forum is improper.

10

 



(b) Customer agrees to accept court service of process by registered or
certified mail at the address Customer provided in the Customer Account
Application, or to such other addresses as Customer has supplied to MCM in
writing, and such service shall constitute personal service of process, subject
to the provisions of CFTC Regulation 15.05 with respect to non-United States
persons.

 

(c) Customer shall not bring any cause of action, regardless of form, arising
out of or relating to this Agreement or transactions hereunder more than one
year after the cause of action arose.

 

(d) Customer hereby waives any right it may have to a trial by jury.

 

36.   HEADINGS. The headings of the sections hereof are for descriptive purposes
only and shall not modify or qualify any of the rights or obligations set forth
in such sections, or in any way limit the applicability of or affect the meaning
of any such provisions.

 

37.   COUNTERPARTS. If the parties sign this agreement in several counterparts,
each will be deemed an original but all counterparts together will constitute
one instrument.

 

Customer acknowledges that Customer has read and understands this Customer
Agreement and agrees to be bound by all of the terms contained herein. Customer
agrees to the extent any consent was given in the Customer Agreement, such
consent shall be deemed to renew annually or at the time of a transaction if
required by Applicable Law. Customer agrees to immediately notify MCM of any
material changes to the information contained herein.

 

Signature:                Date:           Printed:    Title:         Signature:
   Date:          Printed:    Title: 

 

Customer hereby acknowledges that Customer has read and understands the Combined
Disclosure Statement, the Electronic Order Entry and Account Access Agreement
and all the disclosures provided separately in the Futures and Derivatives
Customer Disclosures document.

 



Signature:                Date:           Printed:    Title:         Signature:
   Date:          Printed:    Title: 

11